In Stuart v. Stephanus, 94 Fla. 1087, 114 So. R. 767, it was held that a valid tax deed clothed the grantee with a new, complete and perfect title by a paramount grant from the sovereign, extinguishing all former title, of which it is entirely independent. When the tax deed and its antecedent procedure are valid, the land accompanied by a new exclusive, complete and paramount title goes to the purchaser. In this case, that rule applies to the title acquired by Mrs. J. M. Miles, the grantee in the tax deed. In an action in ejectment brought by her, the fact that the defendants, the Miltons, were in adverse possession and asserting an independent title at the time the tax deed was issued would be no bar to an action in ejectment by the grantee in the tax deed. As against that grantee, the title and possessory rights of the Miltons would be extinguished and obliterated, assuming the tax deed to be valid.
Mrs. Miles, however, who is the tax grantee, never obtained possession of the land, but while she was out of possession, and the Miltons were in possession, Mrs. Miles undertook to convey the land to the plaintiff, Danford. The latter was a conveyance between individuals, upon which the statute of uses operates. Although the disseisors, the Miltons, would have had no standing as against Mrs. Miles, *Page 764 
the tax deed grantee, on account of the fact that Mrs. Miles secured from the State a new, paramount and complete title through the tax deed, nevertheless, Mrs. Miles not being in possession at the time of her conveyance to Danford, was not in a position to convey a complete title to her grantee, Danford, because she was then disseised and therefore could not lawfully make livery of seisin. The statute of uses would intervene to prevent Mrs. Miles, a grantor out of possession, from conveying a complete title to Danford upon which Danford could maintain a real action for possession in his own name against the disseisors, the Miltons. See Section 5668, Comp. Gen. Laws, 1927.
Though Mrs. Miles acquired by her tax deed, if valid, a perfect title as against the disseisors, the Miltons, including the right to possession, not having gone into possession her deed to Danford was inoperative to convey to Danford the right of seisin, or the right of entry as against one who was in adverse possession at the time the deed from Mrs. Miles to Danford was executed. As against the disseisors in possession the deed from Mrs. Miles to Danford was void. See Bunch v. High Springs Bank, 81 Fla. 450, 89 So. R. 121.
The rule in Farrington v. Greer, 94 Fla. 457, 113 So. R. 722, therefore applies in an action by Danford, because he derives title through a conveyance from one who could not lawfully make livery of seisin upon him at the time of the conveyance to him. As against the disseisors, the Miltons, the deed to Danford was void — not because the Miltons were in possession at and prior to the issuance of the tax deed, but because Mrs. Miles was out
of possession, and the Miltons in possession, at the time Mrs. Miles by private conveyance, to which the statute of uses applies, undertook to convey to Danford. Section 1020, Comp. Gen. Laws, 1920, and its predecessor statutes, are merely *Page 765 
statutes of repose, but this rule is consistent with the provisions thereof.
The point under discussion, however, is largely technical, for Danford may sue in the name of the tax deed grantee, Mrs. Miles, for his own use and benefit. See Farrington v. Greer,supra.
I, therefore, concur in the opinion prepared by Mr. Justice BUFORD, and in the judgment of reversal.
TERRELL, C. J., and WHITFIELD and BUFORD, J. J., concur.